Title: Edmund Randolph to Virginia Delegates, 11 April 1787
From: Randolph, Edmund
To: Virginia Delegates


Gentlemen
Richmond April 11. 1787.
I do myself the honor of acknowledging the receipt of your favor of the 2d. instant, and thank you for its inclosures.
Reductions of salaries are in such high fashion here, that congress have risen in character from the reform. But the resurrection of the prophets would not convince british debtors, that those ought to be clothed with an increased authority, who could enforce the british treaty. Such is the lamentable conflict between justice and knavery, that in many instances he is branded with the appellation of toryism, who declares it to be right honestly to pay our debts.
The arms, & other military stores sent from this state to Kentucky left Redstone old Fort on the 18th. of March. Capt. Jouitt who undertook to conduct them to the mouth of Dick’s river writes that they are in bad order, and has retained so many men in this service, that a suspicion is deduced from thence of the danger of an attack. The lead, which was to go from the Blockhouse to Kentucky will be escorted by a guard from Washington county. I mention these things as amounting to a decided symptom, that an Indian war will rage in the course of this spring very diffusively.
The publication of the names of persons indebted for duties has increased the money of the treasury very rapidly, and if it should not injure mercantile credit, will at all times quicken payment.
I will talk to the loan officer concerning the indents, but fear that they cannot come early enough for our relief.
We have heard nothing of Mr. Fox since my letter to you on that Illinois debt. I have the honor gentlemen to be with very great respect yr. mo. ob. serv.
Edm: Randolph.
